Citation Nr: 0500212	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased rating for residuals of T1 
fracture with cervical muscle spasm, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1977 to June 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that claim, the RO denied the veteran's claim for a service 
connection for a low back disorder and an increased rating 
for residuals of T1 fracture with cervical muscle spasm.  The 
veteran appealed the claim.  


FINDING OF FACT

The veteran is a fugitive felon with a fugitive warrant 
issued on January 31, 1994.  


CONCLUSION OF LAW

Compensation benefits for the veteran are prohibited as a 
matter of law.  38 U.S.C.A. §§ 501, 5313B (West 2002); 
38 C.F.R. § 3.665(n) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has been informed that the veteran is a fugitive felon.  
Records show that a warrant for the veteran's arrest was 
issued on January 31, 1994, in Atlanta, Georgia.  The Board 
notes that the veteran filed his claims subsequent to the 
date.  

In letters dated on March 15 and 23, 2004, the veteran was 
informed that law enforcement authorities had identified the 
veteran as a fugitive felon because he was the subject of an 
outstanding warrant.  His representative was sent copies of 
the letters.  The Board notes that the March 15 letter was 
returned to VA as undeliverable.  However, the March 23 
letter was sent to another address, and there is no 
indication that the document was not delivered.  There has 
been no correspondence from the veteran since the March 2004 
notices.  The Board notes that neither the veteran nor his 
representative has advanced any positions refuting the 
veteran's legal status.  

38 U.S.C.A. § 5313B, specifically prohibits the payment of 
compensation benefits for any period during which the veteran 
is a fugitive felon.  

The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons:  

(1)	Compensation is not payable on behalf of a veteran 
for any period during which he or she is a fugitive 
felon.  Compensation or DIC is not payable on behalf of 
a dependent of a veteran for any period during which 
the veteran or the dependent is a fugitive felon.  

(2)	For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of:  
(i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or 
(ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or 
State law.  

(3)	For purposes of paragraph (n) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.  

(4)	For purposes of paragraph (n) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.  

At this time, there is no dispute in this matter that the 
veteran is currently a fugitive felon and that he has been 
considered a fugitive felon since issuance of the warrant in 
1994.  As noted by the RO in their March 2004 letters to the 
veteran, it is possible that this could be the result of a 
record-keeping problem with the state of Georgia.  However, 
neither the veteran nor his representative has indicated that 
this problem has been resolved at this time.  In written 
argument to the Board by the veteran's representative in 
November 2004, no reference was made to this issue.         

In the matter at hand, application of the law to the facts is 
dispositive and the appeal must be terminated because under 
the law there is no entitlement of the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
veteran (or any dependent) is not entitled to receive payment 
of disability compensation benefits, and the applicable law 
as implemented by the VA Secretary precludes consideration of 
service connection and an increase while the veteran is a 
fugitive felon.  If the veteran settles this matter with the 
appropriate authorities, he may re-file his claims with the 
VA.

The Veterans Claims Assistance Act of 2000 requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R.  
§ 3.159(c), (d)) (2004).  Although VA has notified of the 
veteran of the requirements of the VCAA, any deficiency in 
the notice is not prejudicial to veteran in that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or assistance in 
developing evidence, where a claim cannot be substantiated 
because there is no legal basis of the claim.  See VAOPGCPREC 
5-2004.  Notice was provided to the veteran in March 2004.  
Based on the above, given the circumstances outlined above, 
any further notice attempt is found not warranted. 


ORDER

Entitlement to the benefits sought is denied as a matter of 
law.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


